Citation Nr: 0600301	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
ear hearing loss, and if so, whether service connection is 
warranted. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to an increased rating for residuals, 
service-connected shrapnel wound scar on mandible with 
retained foreign body, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a compensable rating for service-connected 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that new and material evidence had 
been presented to reopen claims for service connection for 
bilateral hearing loss and tinnitus and denied the claims on 
the merits.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial).

In the May 2003 decision, the RO also denied claims of 
entitlement to increased/compensable ratings for service-
connected shrapnel wound scar on mandible with retained 
foreign body, evaluated as 10 percent disabling, and service-
connected hemorrhoids, evaluated as noncompensable (0 percent 
disabling).  In September 2003, the RO granted service 
connection for left ear hearing loss.

In his notice of disagreement, received in June 2003, the 
veteran raised the issue of entitlement to an earlier 
effective date for the 10 percent rating for his shrapnel 
wound scar on mandible with retained foreign body.  This 
claim has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2002, the RO 
denied a claim of entitlement to service connection for 
bilateral hearing loss.

2.  The evidence received since the RO's March 2002 decision 
which denied service connection for right ear hearing loss, 
which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the claim.

3.  Right ear hearing loss had its onset during active 
service.

4.  In an unappealed decision, dated in March 2002, the RO 
denied a claim of entitlement to service connection for 
tinnitus.

5.  The evidence received since the RO's March 2002 decision 
which denied service connection for tinnitus, which was not 
previously of record, and which is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.

6.  The veteran's residuals of shrapnel wound scar on 
mandible with retained foreign body, are productive of 
subjective complaints of pain, but not a limitation of 
motion, disfigurement, functional loss, or incomplete severe 
paralysis of the fifth (trigeminal) cranial nerve.

7.  The veteran's service-connected hemorrhoids are 
productive of internal and external hemorrhoids, but not 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's March 2002 decision which denied a claim of entitlement 
to service connection for right ear hearing loss; the claim 
for service connection for right ear hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  The criteria for entitlement to service connection for 
right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.385 (2005).

3.  New and material evidence has not been received since the 
RO's March 2002 decision which denied a claim of entitlement 
to service connection for tinnitus; the claim for service 
connection for tinnitus is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

4.  The criteria for a rating in excess of 10 percent for 
residuals of shrapnel wound scar on mandible with retained 
foreign body have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 4.118, Diagnostic 
Codes 7800, 7804, 7805 (as in effect prior to August 30, 
2002, and thereafter); 38 C.F.R. § 4.124a, Diagnostic Codes 
8205, 8305, 8405 (2005).

5.  The criteria for a compensable rating for service-
connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran asserts that new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for right ear hearing loss and tinnitus.  In his 
June 2003 notice of disagreement, he argued that, "The 
sustained injury to my right mandible also had a profound 
impact on my hearing (bomb fragment during military 
exercises)."  

In March 2002 rating decision, the RO denied the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, on the basis that the evidence did not 
establish that the veteran had hearing loss in either ear 
that was related to his service.  The RO notified the veteran 
of this denial of his claim in a letter dated April 12, 2002.  
The veteran did not appeal this decision.  Thus, the rating 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

In June 2002, the veteran filed to reopen the claims.  In May 
2003, the RO determined that new and material evidence had 
not been submitted to reopen the claims.  The veteran 
appealed, and in September 2003, the RO granted service 
connection for left ear hearing loss.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  The 
veteran's claim to reopen was received at the RO in June 
2003.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The most recent and final denial of this claim was in March 
2002.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  It requires that the veteran 
have a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  Id.; 38 C.F.R. § 3.304; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2005); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2005).

The evidence of record in March 2002 included the veteran's 
service medical records, which showed that audiometric test 
results contained in an entrance examination report, dated in 
November 1976, and an October 1977 examination report, did 
not show that he had hearing loss as defined at 38 C.F.R. § 
3.385.  The veteran's separation examination report, dated in 
July 1980, showed that his ears and drums were clinically 
evaluated as normal.  The separation examination report 
included an audiometric test which did not show that he had 
hearing loss as defined at 38 C.F.R. § 3.385.  In a "report 
of medical history" accompanying the separation examination 
report, the veteran denied having had hearing loss or ear 
trouble.  

As for the post-service medical evidence, there was no 
competent evidence of hearing loss or tinnitus.  

At the time of the March 2002 decision, there was no medical 
evidence dated during service or thereafter to show treatment 
for hearing loss or tinnitus.  The RO therefore determined 
that the preponderance of the evidence was against the claims 
that the veteran had hearing loss and tinnitus that was 
related to his service.  


A.  Right Ear Hearing Loss

Evidence received since the March 2002 decision includes a 
September 2003 VA ear disease examination report which shows 
that the veteran reported a history of exposure to weapons 
fire and explosions during service on about a monthly basis, 
and that he had hearing loss beginning eight years ago, which 
was at about the same time he started working for a clothing 
manufacturer.  The examiner determined that the veteran's 
hearing tests in the military showed evidence of mild early 
sensorineural hearing loss, and that it was more likely than 
not that the process of hearing loss had its inception during 
his service; however, his hearing loss may have been enhanced 
by occupational exposure over the years.  An accompanying 
summary report (VA Form 10-2464(R)) includes that notation, 
"Hearing loss/tinnitus may or may not be caused by military 
noise exposure."  An accompanying audiometric examination 
contained test results which showed that the veteran had 
right ear hearing loss as defined at 38 C.F.R. § 3.385.  
Specifically, speech recognition in the right ear was only 88 
percent. 

This evidence that was not of record at the time of the March 
2002 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board also finds that this 
evidence is material, as the veteran is now shown to have 
right ear hearing loss by VA standards and the VA examiner in 
September 2003 stated that it was more likely than not that 
the process of hearing loss had its inception during the 
veteran's military service.  The submitted evidence raises a 
reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.  Additionally, in resolving 
doubt in the veteran's favor, the Board finds that the 
foregoing evidence is sufficient to establish that the 
veteran's right ear hearing loss had its onset during 
service.  See 38 C.F.R. § 3.102 (2005).  Accordingly, service 
connection for right ear hearing loss is warranted.

B.  Tinnitus

Evidence received since the March 2002 decision includes a 
September 2003 VA ear disease examination report which shows 
that the veteran reported a history of exposure to weapons 
fire and explosions during service on about a monthly basis, 
and that his tinnitus began less than eight years ago, while 
working in another factory.  The examiner determined that the 
veteran's tinnitus was not present upon discharge from 
service, and that it began many years after service during 
his employment in a factory, and that it was at least as 
likely as not that it was occupational in nature rather than 
related to military service.  An accompanying summary report 
(VA Form 10-2464(R)) includes that notation, "Hearing 
loss/tinnitus may or may not be caused by military noise 
exposure."  An accompanying audiometric report notes that 
the veteran reported a 12-year history of bilateral, 
periodic, severe tinnitus.  

This evidence that was not of record at the time of the March 
2002 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material.  In this case, the first 
medical evidence of tinnitus is dated in September 2003.  
This is approximately 22 years after separation from service.  
In addition, none of the new medical evidence contains 
competent evidence to show that the veteran has tinnitus that 
is related to his service.  In this regard, the opinion found 
in the September 2003 VA examination report is against the 
veteran's claim, as it relates his tinnitus to his post-
service occupation rather than military service.  Although 
the summary report contains a notation that tinnitus "may or 
may not be caused by military noise exposure," this is an 
equivocal statement that does not support the claim.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding that 
where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'" (citing Sklar v. Brown, 
5
Vet. App. 140, 145-46 (1993).  The Board therefore finds that 
the submitted evidence does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
The claim is therefore not reopened.

The only other pertinent evidence received since the March 
2002 denial of the claims consists of written testimony from 
the veteran.  The Board points out that, although a lay 
person is competent to testify as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Therefore, the 
veteran's statements are not new and material evidence, see 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Increased Ratings

The veteran asserts that a compensable rating is warranted 
for his service-connected hemorrhoids, and that a rating in 
excess of 10 percent is warranted for his service-connected 
residuals, shrapnel wound scar on mandible with retained 
foreign body.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  Shrapnel Wound Scar - Mandible

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show that 
in April 1978, he was treated for a shrapnel wound in the 
right cheek from a fragmentation grenade incurred during 
training.  No relevant disorders were noted in his separation 
examination report.  As for the post-service evidence, a June 
2000 X-ray report for the mandible contained an impression of 
mandible, intact, and notes a small metallic foreign body in 
the soft tissue lateral to the right side of the body of the 
mandible.  A VA dental and oral examination report, dated in 
February 2003, shows that on examination, there was a small 
external scar at the lower border of the right mandible, and 
that a small foreign body could be palpated under the skin.  
The veteran complained that it was tender, and that he had 
periodic swelling and soreness of his jaw.  The examiner 
indicated that there was no functional impairment due to loss 
of masticatory function, and no loss of range of motion 
incisally or laterally.  There was no associated bone loss.  
The examiner stated that the veteran's loss of teeth was 
unrelated to his service trauma, and that there was no loss 
of teeth due to loss of substance of the body of the maxilla 
or mandible due to service trauma.  

In July 2000, the RO granted service connection for a 
shrapnel wound to the right mandible, evaluated as 
noncompensable.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c).  In September 2000, 
the RO denied a claim for a compensable rating.  There was no 
appeal, and the RO's decision became final.  Id.  On June 3, 
2002, the veteran filed a claim for an increased rating.  In 
May 2003, the RO granted the claim to the extent that it 
increased his rating to 10 percent, with an assigned 
effective date of June 3, 2002.  The veteran has appealed.  

The Board notes that the veteran's disability was initially 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
However, based on a January 2004 VA neurological examination 
report, the RO determined that this disability was properly 
rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8205, 
and that separate ratings for pain under DC 8205 and DC 7804 
would amount to pyramiding and are not allowed.  See February 
2004 SSOC; see also 38 C.F.R. § 4.14 (2005). 

Under DC 8205, a 30 percent evaluation is assigned for 
incomplete severe paralysis of the fifth (trigeminal) cranial 
nerve.  

Neuritis and neuralgia are evaluated under the criteria found 
at Diagnostic Codes 8305 and 8405, which is identical to the 
criteria for evaluating paralysis set forth above.

Cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  See 38 C.F.R. 4.123.

Cranial or peripheral neuralgia characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 38 
C.F.R. § 4.124.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The words "mild", "moderate", and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

The medical evidence includes a VA treatment report, dated in 
August 2003, showing that the veteran underwent an excision 
of foreign body at the right mandibular region.  

A VA neurological examination report, dated in January 2004, 
shows that the veteran's scar was exquisitely tender with the 
veteran wincing and in-taking air through his teeth when the 
examiner lightly palpated the scar.  The soft tissues medial 
to the mandible were also tender to palpation on the right 
side.  There was mild soft tissue fullness in the area.  The 
veteran complained of pain upon downward pressure of the 
teeth when eating.  The report notes a probable chronic 
neuralgia of the cutaneous branch of the fifth cranial 
(trigeminal) nerve and possible some of the cutaneous 
branches of the facial nerve.  The examiner attributed this 
nerve damage to the veteran's inservice injury.  

A VA scars examination report, dated in January 2004, shows 
that the veteran complained of constant, chronic right jaw 
pain, to include pain while chewing.  He also complained of 
pain in the parotic area of the soft tissue medial to the 
mandible.  On examination, there was a small, very feint, 
well-healed scar hidden in the beard area on the underside of 
the right mandible.  It was one centimeter long by under one 
millimeter wide.  It was not inflamed or irritated.  It was 
extremely tender to touch and the veteran flinched when the 
scar was touched.  No photo was taken because the scar was 
almost invisible and probably would not have shown on film.  
The diagnoses were healed scar from old shrapnel wound which 
is not disfiguring, and chronic neuralgia.  

The Board finds that the criteria for a rating in excess of 
10 percent under DC 8205 have not been met.  In this case, 
the veteran's disability is not shown to be productive of any 
functional impairment, to include a loss of range of motion.  
The veteran has repeatedly complained of pain, and the 
residuals appear to be wholly sensory.  When involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.   Similarly, 
given the demonstrated symptomatology, there is no basis for 
a rating in excess of 10 percent under the diagnostic codes 
for neuritis or neuralgia.  See 38 C.F.R. §§ 4.123, 4.124.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

A compensable rating is not warranted under any other 
potentially applicable code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (as in 
effect prior to August 30, 2002), a 30 percent evaluation is 
warranted for a head, face or neck scar that is severely 
disfiguring; this evaluation is felt to be especially 
appropriate if the scar produced a marked and unsightly 
deformity of the eyelids, lips, or auricles.

Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to 
August 30, 2002), other scars will be rated on limitation of 
function of the part affected.  

A rating in excess of 10 percent is not warranted under DC 
780 or 7805 (as in effect prior to August 30, 2002).  The 
Board first notes that it appears that the retained foreign 
body was removed in August 2003.   Furthermore, the evidence 
does not show that the veteran's residuals of his injury are 
productive of severe disfigurement, or a limitation of 
function.  See e.g., VA examination reports, dated in January 
2004.  Again, the examiner stated in January 2004 that the 
scar was almost invisible and that it was not disfiguring.  
In February 2003, the examiner stated that there was no 
functional impairment due to loss of motion or loss of 
masticatory function.  Therefore, the criteria for a rating 
in excess of 10 percent are not shown to have been met under 
DC 7800 or 7805.  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  The 
veteran is entitled to the most favorable version of a 
regulation that was revised during his appeal.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).  However, the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of change. VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,421 (2000).

Under DC 7800 (as in effect August 30, 2002), a 30 percent 
rating is warranted for: disfigurement of the head, face, or 
neck, with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length. Scar at least one-quarter 
inch (0.6 cm.) wide at widest part. Surface contour of scar 
elevated or depressed on palpation. Scar adherent to 
underlying tissue. Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.). Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Under DC 7805 (as in effect August 30, 2002), scars, other, 
will be rated based on limitation of function of affected 
part.

A rating in excess of 10 percent is not warranted under DC 
7800 or 7805.  The Board's discussion of these diagnostic 
codes as in effect prior to August 2002 is largely applicable 
here.  Briefly stated, the relevant medical evidence does not 
show that the veteran has disfigurement of the face with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or 
with two or three characteristics of disfigurement, nor is he 
shown to have functional loss, due to his service-connected 
residuals of shrapnel wound scar of the right mandible.  See 
e.g., VA examination reports, dated in January 2004.   The 
scar was described as almost invisible, not disfiguring, and 
was only one centimeter long by under one millimeter wide.  
Accordingly, a compensable rating is not warranted pursuant 
to DCs 7800 or 7805 (as in effect August 30, 2002).  The 
Board further notes that DC 7805 is the same under both the 
"old" and "revised" regulations.  


B.  Hemorrhoids

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show that 
in 1979, he was treated for hemorrhoids on a number of 
occasions, and that his diagnoses included external 
hemorrhoids.  A VA examination report, dated in June 2000, 
shows that the veteran reported intermittent swelling.  On 
examination, small external hemorrhoids were visible 
bilaterally, and there was a fairly large amount of 
hemorrhoid tissue ringing the internal rectal opening.  The 
diagnosis noted internal and external hemorrhoids.  Reports 
from Dr. Alward White, dated in 2000, indicate that in August 
2000, the veteran was noted to have a 20-year history of 
hemorrhoids that bleed occasionally, and that on examination, 
swollen internal hemorrhoids were found.  An August 2000, 
report from Sam R. Marupudi, M.D., states that the veteran 
reported having on and off rectal discomfort with bright red 
rectal bleeding for the past few years.  On examination, 
third degree prolapsing and prominent external hemorrhoids 
were noted.  No active or chronic anal fissures were seen.  
Non-surgical measures were recommended, although it was felt 
that eventually he would need a hemorrhoidectomy.  

In July 2000, the RO granted service connection for 
hemorrhoids, evaluated as noncompensable.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).  In September 2000, the RO denied a claim for a 
compensable rating.  There was no appeal, and the RO's 
decision became final.  Id.  On June 3, 2002, the veteran 
filed a claim for a compensable rating.  In May 2003, the RO 
denied the claim.  The veteran has appealed.   
 
The veteran's disability has been evaluated as noncompensable 
under 38 C.F.R. § 4.114, DC 7336.  Under 38 C.F.R. § 4.114, 
DC 7336, which pertains to both internal and external 
hemorrhoids, a 0 percent (noncompensable) evaluation is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
evaluation is warranted for irreducible, large, or thrombotic 
hemorrhoids with excessive redundant tissue and evidencing 
frequent recurrences.  38 C.F.R. § 4.114.  

A VA examination report, dated in February 2003, shows that 
the veteran complained of fair to poor sphincter control with 
occasional slight soiling about twice a month, and frank 
hematochezia with almost every bowel movement which he 
attributed to his hemorrhoids.  The report indicates that the 
veteran stated that he was not currently receiving any 
treatment.  On examination, external hemorrhoids were 
visible, and there were palpable internal hemorrhoids.  No 
hemorrhoidal bleeding was seen.  A colonoscopy revealed 
sigmoid polyps.  The diagnoses noted rectal hemorrhoids, with 
mild intermittent comfort, and sigmoid polyps that were less 
then likely service connected.  

The Board finds that the criteria for a 10 percent rating 
have not been met.  The only relevant medical evidence dated 
during the time period in issue (i.e., since June 2002, 
almost 31/2 years) is the February 2003 VA examination report, 
which shows that both external and internal hemorrhoids were 
found.  However, there is no current evidence of irreducible, 
large, or thrombotic hemorrhoids with excessive redundant 
tissue and evidencing frequent recurrences.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the criteria for a compensable rating 
have not been met.  


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in January 
and August of 2002, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  
The July 2003 statement of the case notified the veteran of 
the provisions of 38 C.F.R. § 3.159(b)(1) which advises the 
veteran that VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claims.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the claimed disabilities, 
and opinions have been obtained to the extent required.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii).  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for right ear hearing loss is granted.  

New and material evidence not having been submitted, service 
connection for tinnitus is denied.  

A rating in excess of 10 percent for residuals, service-
connected shrapnel wound scar on mandible with retained 
foreign body, is denied.

A compensable rating for hemorrhoids is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


